Citation Nr: 1703907	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  07-01 423	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1.  Entitlement to an initial rating higher than 30 percent for a left calcaneal spur with hallux valgus and history of stress fracture of the third metatarsal on an 
extra-schedular basis.

2.  Entitlement to an initial rating higher than 30 percent for a right foot strain with hallux valgus and history of stress fracture of the third metatarsal on an 
extra-schedular basis.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU), including on an extra-schedular basis.

REPRESENTATION

Appellant represented by:	Kathleen L. Day, Attorney


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran had active military service from February 1971 to January 1974.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted the Veteran's claims for service connection for a bilateral (i.e., right and left) foot disability and assigned initial 10 percent ratings for each foot.

In August 2008, the Board denied the Veteran's claims for higher initial ratings for his bilateral foot disability.  The Board also subsequently, in December 2008, denied a motion for reconsideration of that decision, after which the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court/CAVC).  In September 2009, the Court granted a Joint Motion for Remand (JMR) and remanded these claims to the Board for action consistent with its concurrent September 2009 Court order.

In November 2009, after receiving the case back from the Court, the Board granted a higher 30 percent rating for each foot and referred the issues of entitlement to even higher initial ratings (i.e., ratings even higher than 30 percent) for the right and left foot disabilities on an extra-schedular basis under 38 C.F.R. § 3.321(b)(1) and/or for a TDIU under the provisions of 38 C.F.R. § 4.16(b) to the Under Secretary for Benefits or the Director of Compensation and Pension Service for this special consideration.  Although the RO since has carried out a significant amount of development following that Board remand, the RO has not as also directed referred these claims to the Under Secretary for Benefits or to the Director of the Compensation and Pension Service for the instructed special consideration.  Therefore, the Board unfortunately must again remand these claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance).  However, as the Veteran's representative in August 2011 submitted an intervening request for a hearing, so since the Board's prior remand, these claims also are being remanded to honor that hearing request.


REMAND

As already alluded to, in August 2011 the Veteran's representative submitted a statement requesting a hearing before the Board.  In light of that hearing request, the Board is remanding these claims to honor it.

Accordingly, these claims are REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge of the Board, in accordance with applicable law.

The appellant has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

